 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   KIRELL FRANCIS BETTIS TRUST, et al.,                 Case No. 1:19-cv-01342-LJO-SAB

12                   Plaintiffs,                          ORDER REQUIRING PLAINTIFF TO PAY
                                                          THE FILING FEE IN THIS ACTION
13           v.
                                                          (ECF No. 1)
14   INTERNAL REVENUE SERVICE,
                                                          TWENTY-ONE DAY DEADLINE
15                   Defendant.

16
17          Kirell F. Bettis (“Plaintiff”), a state prisoner, is appearing pro se in this action. On

18 September 24, 2019, Plaintiff filed a complaint in this action, but he did not file an application to
19 proceed in forma pauperis nor did he pay the filing fee in this action.
20          In his complaint, Plaintiff admits that he is subject to the three strikes provision of 28

21 U.S.C. § 1915(g). (Compl. 12, ECF No. 1.) Section 1915(g) provides that “[i]n no event shall a
22 prisoner bring a civil action . . . under this section if the prisoner has, on 3 or more prior
23 occasions, while incarcerated or detained in any facility, brought an action or appeal in a court of
24 the United States that was dismissed on the grounds that it is frivolous, malicious, or fails to state
25 a claim upon which relief may be granted, unless the prisoner is under imminent danger of
26 serious physical injury.” 28 U.S.C. § 1915(g). Courts refer to this as the “three strikes rule.”
27 Moore v. Maricopa Cty. Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011).              In order to

28 determine whether Plaintiff is entitled to proceed in forma pauperis, the Court may take judicial


                                                      1
 1 notice of court records in other cases. See United States v. Howard, 381 F.3d 873, 876 n.1 (9th
 2 Cir. 2004).
 3           Here, prior to filing this action, Plaintiff has on more than three occasions, while

 4 incarcerated, brought an action that was dismissed for failure to state a claim upon which relief
 5 could be granted. 1 The Court takes judicial notice of the following cases: Taylor v. USA, no.
 6 2:02-cv-05071-UA-CT (C.D. Cal.) (dismissed February 19, 2003 as legally and factually
 7 frivolous); Bettis v. Tillie-Moore, no. 2:09-cv-00788-UA-CT (C.D. Cal) (dismissed February 11,
 8 2009 as legally and factually frivolous); Bettis v. Paulson, 2:09-cv-01544-UA-CT (C.D. Cal.)
 9 (dismissed as frivolous on April 13, 2009); Taylor v. Kern Valley State Prison, no. 1:07-cv-
10 01857-LJO-DLB (E.D. Cal.) (dismissed September 12, 2008 for failure to state a claim); Taylor
11 v. Blackstone, no. 1:08-cv-01561-AWI-GSA (E.D. Cal.) (dismissed September 11, 2009 for
12 failure to state a claim); Bettis v. Clinton, no. 2:10-cv-00682-UA-DUTY (C.D. Cal.) (dismissed
13 March 1, 2010 for failure to state a claim); Taylor v. U.S. State Department, no. 1:10-cv-01892-
14 LJO-JLT (E.D. Cal.) (dismissed November 30, 2010 for failure to state a claim); Taylor v. Court
15 Reporters Board, no 2:13-cv-06433-UA-RZ (C.D. Cal.) (dismissed September 17, 2013 for
16 failure to state a claim). These cases were final prior to the date Plaintiff filed this action. Silva
17 v. Di Vittorio, 658 F.3d 1090, 1098-1100 (9th Cir. 2011).
18           As Plaintiff has previously had at least three complaints dismissed as frivolous or for

19 failure to state a claim, he cannot proceed in this action without prepayment of fees absent
20 allegations that he is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).
21 Plaintiff’s claims in this action generally allege that he has paid billions of dollars to the Internal
22 Revenue Service (“IRS”) for the benefit of the United States Treasury and the State of California
23 by an ancient document that he discovered and caused $850 billion dollars in credit to be
24 transferred to his trust. Plaintiff contends that the IRS has not paid the funds to the Treasury or
25 the State and that he is owed a refund of his taxes. Further, Plaintiff contends that he has come
26 up with a plan to fund an “Federal Old-Age and Survivors Insurance Trust Fund” by requiring
27   1
      Although Plaintiff filed this complaint as Kirell Francis Bettis he was convicted in October 2001 under the name
     Kirell Taylor. (Compl. at 4.) Plaintiff files cases as both Kirell Francis Bettis and Kirell Francis Taylor.
28


                                                              2
 1 1,000 individuals to donate $500 billion each to the trust. Plaintiff alleges that his plan will
 2 produce about $5 trillion dollars annually for the sole benefit of the United States. He has
 3 informed the Secretary of the Treasury of his plan and has received no response. Plaintiff’s
 4 complaint does not demonstrate that he is under imminent danger of serious physical injury so he
 5 cannot proceed in forma pauperis in this action.
 6         Because Plaintiff alleges no facts supporting a finding that he is under imminent danger

 7 of serious physical injury, Plaintiff is ineligible to proceed in forma pauperis in this action.
 8 Accordingly, IT IS HEREBY ORDERED that within twenty-one (21) days of the date of
 9 service of this order, Plaintiff shall pay the $400.00 filing fee in full. Plaintiff is advised that
10 failure to pay the full filing fee in compliance with this order will result in this action being
11 dismissed.
12
     IT IS SO ORDERED.
13
14      Dated:    October 1, 2019                         /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                      3
